WilsoN, Judge:
This is a collector’s appeal for reappraisement of certain brisling sardines exported from Norway and entered at the port of San Francisco.
The following appears from the record:
Mb. FitzGibbon: There are two .types of merchandise, one, brislings in pure olive oil in a 2-layer pack, that was appraised at $18 per case.
I offer to stipulate that the proper dutiable value is $22 per ease.
Me. Tuttle: We agree.
Mb. FitzGibbon: And the other type of merchandise was brislings in pure olive oil in what is known as a cross pack. That merchandise was appraised at $18.25 per case, and I offer to stipulate that the correct dutiable-value is $22 per case.
Me. Tuttle: We agree.
On the aforesaid agreement between the respective parties herein, the case was ordered submitted.
I, therefore, find and hold that the proper value of the two types of merchandise herein involved is $22 per case.
Judgment will be entered accordingly.